Citation Nr: 0017068	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of overpayment of Department of 
Veterans Affairs (VA) nonservice-connected pension benefits 
in the calculated amount of $3,787.00.


REPRESENTATION

Appellant represented by:	Bonnie C. Ramirez, Attorney-
at-Law


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 administrative decision from the 
Committee on Waivers and Compromises (COWC) of the Houston, 
Texas, VA Regional Office (RO), which denied waiver of 
overpayment of VA compensation benefits in the calculated 
amount of $3,787.00.  Although some of the assessed 
overpayment may have been recouped, in accordance with 
Franklin v. Brown, 5 Vet. App. 190 (1993), the Board will 
consider waiver of the entire overpayment in the calculated 
amount of $3,787.00.

The veteran's attorney, in a statement dated in April 1998, 
appears to raise a claim of entitlement to service connection 
for post-traumatic stress disorder.  Moreover, in statements 
dated in and September 1999, his attorney raises a claim for 
reinstatement of payment of the veteran's pension benefits.  
Those matters have been neither procedurally prepared nor 
certified for appellate review, and are accordingly referred 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 ( 1995).


REMAND

In an affidavit received in September 1999, the veteran 
reported receiving monthly income of $382.00 and occasionally 
earning less than $100.00 from his failing medical practice.  
His spouse reported earning a monthly salary of $582.00 from 
February to May 1998 and stated that she had since stopped 
working and had no income.  

This evidence was received within 90 days of notification 
that his claim was being transferred to the Board, was not 
considered by the RO, and has it been included in a 
supplemental statement of the case.  The veteran has not 
waived such consideration.  The case is, therefore, being 
remanded for consideration of the newly submitted evidence 
and the issuance of a supplemental statement of the case in 
accordance with the provisions of 38 C.F.R. §§ 19.31, 20.1304 
(1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

After undertaking any additional 
development deemed appropriate, the RO 
should re-adjudicate the issue of 
entitlement to waiver of overpayment of 
VA nonservice-connected pension benefits 
in the calculated amount of $3,787.00.  
If any claim for which a notice of 
disagreement has been submitted, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
includes consideration of all evidence 
received since the last supplemental 
statement of the case.  The veteran and 
his representative should then be given 
the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



